           Case
            Case1:20-cv-01881-UA
                 1:20-cv-01881-UA Document
                                   Document14-1
                                            23 Filed
                                                Filed05/05/20
                                                      04/22/20 Page
                                                                Page11ofof33



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION

                                 Plaintiff,

          vs.

TOMER FEINGOLD and                                         Civil Action No. 20-cv-1881 (LAP)
DOV MALNIK,

                                 Defendants,

- and -

ADAMAS HEALTHCARE FUND, AMISERVICE
DEVELOPMENT LIMITED, AMPLE VANTAGE
TRADING LIMITED, BRAVO BUSINESS
LIMITED, KURAY INVESTMENTS LIMITED,
MIGNON GROUP LIMITED, UPBEAT
WORLDWIDE INVESTMENTS LIMITED,

                                 Relief Defendants.


   STIPULATION REGARDING EXTENSION OF DEADLINES AND TEMPORARY
   ASSET FREEZE AS TO RELIEF DEFENDANT ADAMAS HEALTHCARE FUND

          WHEREAS, on April 8, 2020, this Court entered an Order to Show Cause, Temporary

Restraining Order Freezing Assets and Granting Other Relief (the “April 8 Order”) and set a

deadline of April 22, 2020 for Defendants and Relief Defendants to file any opposing papers in

response to the April 8 Order;

          WHEREAS, Plaintiff Securities and Exchange Commission (the “Commission”) and

Relief Defendant Adamas Healthcare Fund (“Adamas Healthcare”) wish to preserve the status

quo and adjourn the briefing schedule to allow them to engage in further negotiations regarding

the Commission’s application for relief, including the scope of the asset freeze;
         Case
          Case1:20-cv-01881-UA
               1:20-cv-01881-UA Document
                                 Document14-1
                                          23 Filed
                                              Filed05/05/20
                                                    04/22/20 Page
                                                              Page22ofof33



       WHEREAS this is the parties’ first request to extend the relief in the April 8 Order and

adjourn the briefing schedule;

       IT IS HEREBY STIPULATED AND AGREED by the Commission and Adamas

Healthcare, through respective undersigned counsel, that the April 8 Order shall remain in full

force as to Adamas Healthcare until the Commission and Adamas Healthcare reach agreement as

to a proposed resolution regarding the Commission’s application for relief or until this Court

makes a determination as to that application;

       IT IS FURTHER AGREED that the deadline for Adamas Healthcare to submit any

opposing papers in response to the April 8 Order is extended until May 29, 2020, and the

deadline for the Commission to submit any reply papers in response to any such submission by

Adamas Healthcare is extended until June 12, 2020;

       IT IS FURTHER AGREED that this Stipulation may be signed in counterparts by

facsimile or electronic signature, and that such facsimile or electronic signature shall be deemed

an original signature for purposes of this Stipulation.




Dated: April 22, 2020
                                                          /s/ Assunta Vivolo
                                                       Assunta Vivolo
                                                       U.S. Securities and Exchange Commission
                                                       Philadelphia Regional Office
                                                       1617 JFK Boulevard, Suite 520
                                                       Philadelphia, PA 19103
                                                       (215) 597-3100
                                                       VivoloA@sec.gov
                                                       Counsel for Plaintiff
                                                       Securities and Exchange Commission




                                                 -2-
        Case
         Case1:20-cv-01881-UA
              1:20-cv-01881-UA Document
                                Document14-1
                                         23 Filed
                                             Filed05/05/20
                                                   04/22/20 Page
                                                             Page33ofof33



Dated: April 22, 2020
                                                 /s/ Rachel Maimin
                                                 Rachel Maimin
                                                 Lowenstein Sandler LLP
                                                 1251 Avenue of the Americas
                                                 New York, NY 10020
                                                 Counsel for Relief Defendant
                                                 Adamas Healthcare Fund


                                   May
IT IS SO ORDERED, this ____
                        5th day of April 2020:




  By: _____________________________________
      UNITED STATES DISTRICT JUDGE




                                         -3-
